Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via telephone with Applicants representative Tyson Benson on 03/25/2021.
The application has been amended as follows:  	Regarding claims 12 and 13, the claims are amended so the claims would read as follows.12.    The motor electronics unit of claim 1, wherein: 
13.    The motor electronics unit of claim 1, wherein: the substantially solid inner body [[having]] has a motor cavity receiving an electrical motor when the motor electronics unit is connected to the electrical motor; and the housing includes a cross contact positioned within the motor cavity and connected to the at least one electrical conductor and to the motor electrically that electrically connects the printed circuit board to the electrical motor.


Reasons For Allowance
Claims 1-6, 10-18 and 20-22 are allowed.
Regarding claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a printed circuit board having a first side and a second side: at least one electrical conductor connected to the printed circuit board; a heat sink positioned proximate to the printed circuit board; a pre-molded electrical connector shroud having a portion of the at least one electrical conductor positioned within the electrical connector shroud; and a housing molded from a low pressure injection molded thermally conductive polymeric material, the housing including a first side and a side surface, wherein first side of the housing is proximal to the first side of the printed circuit board and is distal to the second side of the printed circuit board, wherein the housing encapsulates the printed circuit board such that the printed circuit board is fixed within a substantially solid inner body of the housing, wherein the pre-molded electrical connector shroud extends longitudinally away from the first side of the housing.”.	Regarding claim 14, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a housing having an endcap, a first side, and a second side, both the housing and the endcap co-molded in a low pressure injection molding process of a thermally conductive polymeric material, wherein the first side is proximal to the first side of the printed circuit board and is distal to the second side of the printed circuit board, wherein: the endcap encapsulates the printed circuit board including the electronic components connected to the printed circuit board and covers a first portion of the heat sink, with a second portion of the heat sink uncovered by the polymeric material of the endcap to permit heat transfer away from the printed circuit board; and the endcap encapsulates a portion of the electrical connector shroud; wherein the pre-molded electrical connector shroud extends longitudinally along an axis defined as perpendicular to the first side of the housing.”.	Regarding claim 20, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a housing having an endcap, a first side, and a second side, both the housing and the endcap co-molded in a low pressure injection molding process of a thermally conductive polymeric material, wherein the first side is proximal to the first side of the printed circuit board and is distal to the second side of the printed circuit board, wherein: the endcap encapsulates the printed circuit board including the electronic components connected to the printed circuit board and covers a first portion of the heat sink, with a second portion of the heat sink uncovered by the polymeric material of the endcap to permit heat transfer away from the printed circuit board; the endcap encapsulates a portion of the electrical connector shroud; and the endcap encapsulates a first section of the at least one electrical conductor; wherein the at least one electrical conductor extends from an inner surface of the housing and does not extend beyond a mating surface of the housing, wherein the housing encapsulates the printed circuit board such that the printed circuit board is fixed within a substantially solid inner body of the housing, wherein the pre-molded electrical connector shroud extends longitudinally away from the first side of the housing.”.	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Wada (US Patent Application Publication US 2016/0347353 A1) discloses.	Ito (US Patent Application Publication US 2015/0171709 A1) discloses an electric driving device including an electric motor..
	Iwasaki (US Patent Application Publication US 2019/0103788 A1) discloses a motor control device and an electric power steering apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JYE-JUNE  LEE/
Examiner, Art Unit 2838

/KYLE J MOODY/Primary Examiner, Art Unit 2838